Citation Nr: 1745356	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  10-01 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for a pulmonary disorder (claimed as bronchitis and pneumonia), to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a cardiovascular disorder (claimed as chest pain), to include as due to an undiagnosed illness.

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Jason George, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 2003 to August 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in August 2007, December 2007, and December 2008 by the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2013, the Board denied five rating claims.  At that time, the Board also remanded the remaining five claims for additional development and consideration.

While the case was in remand status, in an April 2016 rating decision, the RO granted service connection for gastrointestinal reflux disease (GERD) and right and left hand repetitive strain injury.  These grants of service connection reflect a full grant of the benefit sought.  Therefore, these issues are no longer before the Board.


FINDINGS OF FACT

1.  The Veteran was diagnosed with community acquired pneumonia in July 2006, a few days prior to separating from service, which is a short enough period to consider community acquired pneumonia a "current disability" for purposes of service connection.

2.  The Veteran currently has, and has had since 2005 during service, occasional precordial catch syndrome.

3.  The Veteran is working non-marginal employment.



CONCLUSIONS OF LAW

1.  The criteria for service connection for community acquired pneumonia have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for occasional precordial catch syndrome have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).


Pulmonary Disorder

The Veteran's service treatment records (STRs) reflect his treatment for bronchitis in October 2003 and pharyngitis in November 2003.  In March 2005, he reported exposure to environmental pesticides, smoke from burning trash or feces, JP8 or other fuels, and industrial pollution during his tour of duty in Iraq from September 2004 to March 2005.  At the time of his separation examination in July 2006, he had a history of cough for several weeks and was diagnosed with community acquired pneumonia.

A March 2007 VA examination provided a diagnosis of history of pneumonia, resolved.  Thereafter, the Veteran reported an increased frequency of colds and flu's.  See VA clinic record dated July 2008.  At his March 2013 VA examination, the Veteran reported 3 to 4 instances of bronchitis since service separation, with some shortness of breath with vigorous activity, such as playing basketball.

At an April 2016 VA medical examination, which was conducted pursuant to the Board's remand, the Veteran was diagnosed with community acquired pneumonia, with a July 2006 date of diagnosis.  The examiner stated that the Veteran had one case of pneumonia in August 2006, from which the Veteran fully recovered.  The Veteran had wheezing and shortness of breath with the pneumonia, but not at other times.  His chest x-ray was said to be normal.  The Veteran's Forced Expiratory Volume in 1 second was 93 percent predicted and Veteran's Forced Expiratory Volume in 1 second to Forced Vital Capacity was 80 percent.  These results are pre-bronchodilator because the Veteran was not undergoing treatment with a bronchodilator.  The examiner stated that the Veteran did not have a pulmonary disorder because bronchitis had resolved in service and the one episode of pneumonia that also occurred was treated and resolved.

However, while there must be a "current disability" during the pendency of an appeal, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Board may also make a factual finding as to whether an earlier diagnosis is sufficiently proximate to the filing of a claim so as to constitute evidence of a current diagnosis.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Even if resolved, a rating may be warranted for an earlier period and the disability may recur in the future.

As noted above, the evidence of record shows a July 2006 diagnosis for community acquired pneumonia.  The claims period in this case begins in August 2006, as the Veteran filed within a year after separating from service.   38 C.F.R. § 3.400(b)(2).  Therefore, under Romanowsky, the Board finds that there was a "current disability" close enough to the beginning of the claim period and that such disease was incurred in service.  Thus, when resolving reasonable doubt in favor of the Veteran, service connection is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Cardiovascular Disorder

In his July 2006 separation examination, the Veteran reported a sometimes sharp pain or pressure in his chest.  On his initial VA examination in March 2007, he described spontaneous episodes of chest pain 1 to 5 times per month sometimes associated with shortness of breath, nausea and clamminess.  A March 2007 VA examination provided a diagnosis of history of chest pain of undetermined etiology.  A VA examination in March 2013 found no evidence of a current cardiovascular disorder.  The Veteran reports being told that he has a malfunctioning heart valve.  See Veteran's statement received in June 2008.  

At an April 2016 VA examination, which was conducted pursuant to the Board's remand, the Veteran reported that since 2005 a few times per year he has experienced intermittent sharp left side chest pain which lasts no longer than a minute or two.  The examiner diagnosed him with precordial catch syndrome.  No other cardiovascular defects were noted, and the Veteran's the Veteran's normal electrocardiogram (EKG) and chest x-ray were said to be normal.  However, the Veteran did experience fatigue and dyspnea at more than 7, but less than 10, metabolic equivalents (METs), though it should be noted that the Veteran is also service connected for GERD.

Confusingly, the examiner offered a medical opinion that the syndrome was not incurred in or caused by service.  However, on the Veteran's Report of Medical Examination upon his entry into service, there is no note of a cardiovascular disorder.  Further, the Veteran's report places the onset of precordial catch syndrome in service.  Given that those who served on active duty are presumed to have been in sound condition except as to defects found during the medical examination upon entry into service and noted on the Report of Medical Examination, legally the only available conclusion is that precordial catch syndrome was incurred in service.  38 C.F.R. § 3.303.  

The Board notes that from the Veteran's perspective his chest pains when they occur are quite unsettling, even though the condition, as noted by the April 2016 examiner is benign and may not be greatly disabling in itself day-to-day, as noted by the Veteran's normal EKG and chest Xx-ray.  Given the above, when reasonable doubt is resolved in the Veteran's favor, service connection for precordial catch syndrome is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

TDIU

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 4.16, 4.19.

To meet the schedular requirements, there must be one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a). 

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991).

If the Veteran does not have a high enough rating to meet the schedular criteria for TDIU, but is nevertheless found unemployable by reason of his service-connected disabilities, VA shall submit the case to the Director of Compensation Service for extraschedular consideration.  38 C.F.R. § 4.16(b).  As such, the Board is unable to grant entitlement to a TDIU on an extraschedular basis in the first instance for the earlier period.  

Before considering the schedular criteria, the Board reviews the Veteran's work history to determine whether and at what time the Veteran in fact did gain and maintain non-marginal employment.  In his June 2008 application for TDIU, the Veteran noted full-time work as a laborer from September 2006 to December 2006.  He also indicated that he had worked as a gate keeper from August 2007 until at least the present, which was June 2008.  As a gate keeper, the Veteran reported his highest gross monthly earnings as $2,320.  He noted losing 10-15 hours per week due to illness.  Subsequently, in September 2008, the Veteran reported working in construction and being given light duty in July 2007 and quitting this job in August 2007.  He also reported working 50 hours or more per week as a landfill operator in September 2008, beginning in August 2008 with no time lost due to illness.  He reported grossing $38,000 per year at this job.  

Then, at a February 23, 2013 VA PTSD examination, the Veteran reported that he had been working full-time as a behavioral health associate.  His job was secure and he was "only in danger of being promoted."

Furthermore, the most recent VA treatment records continue to show that the Veteran has been employed and likely at a non-marginal level.  The records from late 2015 show that the Veteran works in the medical field and in medical billing.  

Given the above employment history, the Board finds that the Veteran was in fact working in non-marginal employment.  Although he may have lost time in a construction job in 2007, his subsequent employment shows that by his education and training he was able to transition to another full-time job and/or non-marginal work.  Accordingly, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and a TDIU is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for community acquired pneumonia is granted.

Service connection for precordial catch syndrome is granted.

A TDIU is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


